Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 1 of 27
AO 106 (Rev. 04/10) Application for a Search Warrant

 
  
 

 

~ weanm RECEIVED

UNITED STATES DISTRICT Court .
: AY 22 2019

for the |
fc

  

Western District of Washington : STRICT COURT

momin r ae fren COU
PN Bi cNCT OF WASHINGTON AT TACOMA
DEPY

Case No. (MTZI4 -508a

TY
In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

The Facebook account with user ID 100029718583930,
more particularly described in Attachment A

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, attached hereto and incorporated by reference herein.

located in the Northern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, attached hereto and incorporated by reference herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wm evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841(a)(1) and 846 Distribution of and Conspiracy to Distribute Controlled Substances

The application is based on these facts:

See Affidavit of DEA Special Agent Steve Meyer.

a Continued on the attached sheet.

ow Delayed notice of _365_ days (give exact ending date if more than 30 days: _05/21/2020 _ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

ZEA

Applicant ’s_ signature

 

Steve Meyer, Special Agent

Printed name and title

Sworn to before me and signed in my presence. :
Date: J a7 | 201 7 Sue cae

Judge's signature

City and state: Tacoma, Washington David W. Christel, United States Magistrate Judge

Printed name and title

 

USAO 2017R1238
oO Fe NHN A BP WD NY

NY NO HN WN WN PH DN CR NO wm me et
oS DN ON FP WY NY KH COD Oo PATH OO BP WY NY KF CO

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 2 of 27

AFFIDAVIT

STATE OF WASHINGTON )
) ss
)

COUNTY OF PIERCE

I, Steven Meyer, Special Agent, Drug Enforcement Administration (DEA), United
States Department of Justice, being first duly sworn on oath, depose and state:

MY BACKGROUND AND QUALIFICATIONS

1. I am an “investigative or law enforcement officer of the United States”
within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered by law to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. I am a Special Agent with the Drug Enforcement Administration (DEA),
and have been since March 2017. I am currently assigned to the Seattle Field Division,
Tacoma Resident Office. Prior to my employment with the DEA, I worked as a
Uniformed Officer with the Secret Service in Washington D.C., from June 2006 to April
2009. I received formal training at the DEA Basic Agent Training in Quantico, Virginia.
The four-month Basic Academy included comprehensive, formalized instruction in,
among other things: basic narcotic investigations, drug identification and detection,
familiarization with United States narcotics laws, financial investigations and money
laundering, identification and seizure of drug-related assets, organized crime
investigations, physical and electronic surveillance, and undercover operations.

3. During the course of my law enforcement career, I have been involved in
investigations of numerous criminal offenses, including the offenses involved in this
current investigation. I have participated in criminal investigations of illicit drug
trafficking organizations, ranging from street-level dealers to major dealers, to include
Mexico-based drug trafficking organizations. These investigations have also included the
unlawful importation, possession with intent to distribute, and distribution of controlled

substances; the related laundering of monetary instruments; the conducting of monetary

AFFIDAVIT OF Steve Meyer - 1 ee Sree en
ACIFIC AVENUE, SUITE
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo Oo ND KH WT FP W NY

NO NO NH HN HN KH NH NY NY = | HF Ree OS OS Se
ot NN OT RP WY NY KH CO OHO BATH NH HP WW NY KF CO

 

 

Case 3:19-mj-05082-DWC Document 1 Filed 05/22/19 Page 3 of 27

transactions involving the proceeds of specified unlawful activities; and conspiracies
associated with criminal narcotics offenses. These investigations have included use of
the following investigative techniques: confidential informants; undercover agents;
analysis of pen register, trap and trace, and toll records; physical and electronic
surveillance; wiretaps; and the execution of search warrants. I have had the opportunity
to monitor, listen to, review transcripts and line sheets (prepared by linguists)
documenting the content of intercepted conversations involving the trafficking of
cocaine, heroin, methamphetamine, and other narcotics, by persons who used some form
of code to thwart law enforcement. I have also interviewed defendants at the time of
their arrests and have debriefed, spoken with, or interviewed numerous drug dealers or
confidential sources (informants) at proffer interviews who were experienced in speaking
in coded conversations over the telephone. I have gained knowledge regarding the
various methods, techniques, codes, and/or jargon used by drug traffickers in the course
of their criminal activities, including their use of cellular telephones and other electronic
devices to facilitate communications while avoiding law enforcement scrutiny.
PURPOSE OF AFFIDAVIT

4. This Affidavit is submitted in support of an application for a search warrant
under Title 18, United States Code, Sections 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A)
to require Facebook to disclose to the government records and other information in its
possession, pertaining to the subscriber or customer associated with the following
Facebook account (previously referred to as SUBJECT ACCOUNT 11, as detailed
below):

a. Facebook user ID 100029718583930, registered under the name

TOM RYAN.

5. All of the requested information is stored at premises owned, maintained,
controlled, or operated by Facebook, a social networking company headquartered in

Menlo Park, California. The information to be searched is described in the following

AFFIDAVIT OF Steve Meyer - 2 UNITED STATES ATTORNEY
USAO 2017R01238 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
oO Oo ND WwW BP WW NY

pO NO NO DN HN WH NHN KN NO Rm mr Re
Co aD HD OW FB WHY NY KH CO OO Pen HD DH BP WW YO KF S&S

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 4 of 27

paragraphs and in Attachment B. This is the second application for a search warrant for
SUBJECT ACCOUNT 11 in this investigation.

6. Agents have identified Juan Andres CASTRO Valenzuela and his brother,
Florencio CASTRO Valenzuela (collectively, the CASTROs), as drug distribution
coordinators operating out of Sinaloa, Mexico. Investigators believe the CASTROs are
directing drug operations in Western Washington, and possibly elsewhere in the United
States, from Mexico. In order to communicate with distributors and drug customers in
the United States, the CASTROs utilize a variety of applications, to include Facebook.
To date, agents have identified approximately a dozen Facebook ‘Subject Accounts’
connected to the CASTROs, to include SUBJECT ACCOUNT 11, and have received
court authorization to search their contents. Recently, agents learned the CASTROs have
continued using Subject Account 11 for those same purposes. This account contains
multiple Facebook friends confirmed to be drug customers of the CASTRO DTO. As set
forth in more detail below, investigators are requesting authorization to search the
contents of SUBJECT ACCOUNT 11 (since the date of the last search warrant) for
evidence of the CASTRO DTO’s drug trafficking and related criminal activities.

FACEBOOK INFORMATION STORAGE

7. I am aware from my experience and training, and consultation with other
investigators, of the following information about Facebook:

8. Facebook owns and operates a free-access social networking website of the
same name, accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes
with the general public.

9. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail

address(es), Facebook passwords, Facebook security questions and answers (for

AFFIDAVIT OF Steve Meyer - 3 UNITED STATES ATTORNEY

1201 PactFic AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
oOo oe tN DH OH HP WW YN =

NNO NO NO NY NY NY YN NY NN HK KK HK HF KF KF FO ReFe OES  e
oN DN NH BP WW NY KF CD BO OHI HD WH BP W NH —|§ O&O

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 5 of 27

password retrieval), physical address (including city, state, and zip code), telephone
numbers, screen names, websites, and other personal identifiers. Facebook also assigns a
user identification number to each account.

10. I know from speaking with other law enforcement that “cookies” are small
files placed by a server (such as those used by Facebook) on a device to track the user
and potentially verify a user’s authentication status across multiple sites or
webpages. This cookie could be unique to a particular account (e.g., the Facebook
account) or to a given device (e.g., the particular phone used to access the Facebook
account). The next time a user visits a particular site or server, the server will ask for
certain cookies to see if the server has interacted with that user before. Cookies can also
be used to determine “machine cookie overlap,” or multiple accounts that have been
accessed by the same individual machine (e.g., two Facebook accounts that have been
accessed on the same phone). The machine cookie overlap thus allows Facebook to track
accounts that are “linked” to each other because the same user account (username on a
computer) on the same device accessed multiple Facebook accounts. This can identify
either multiple Facebook accounts used by the same person or different people sharing
the same user account and device. In either case, the machine cookie overlap means that
the users of the linked accounts are the same person or two people in close proximity to
each other (by virtue of them using the same device).

11. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. Facebook
assigns a group identification number to each group. A Facebook user can also connect
directly with individual Facebook users by sending each user a “Friend Request.” If the
recipient of a “Friend Request” accepts the request, then the two users will become
“Friends” for purposes of Facebook and can exchange communications or view
information about each other. Each Facebook user’s account includes a list of that user’s
“Friends” and a “News Feed,” which highlights information about the user’s “Friends,”

such as profile changes, upcoming events, and birthdays.

AFFIDAVIT OF Steve Meyer - 4
USAO 2017R01238

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
Co eo ND OH S&P WY YN =

DO wo NO NH NY NY NV NHN HV | |= = HF Fe Fe OES Se ES
oT HD OH BPW NY KH CO OBO PHN HD nA BPW NY KK O&O

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 6 of 27

12. Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts. By adjusting
these privacy settings, a Facebook user can make information available only to himself or
herself, to particular Facebook users, or to anyone with access to the Internet, including
people who are not Facebook users. A Facebook user can also create “lists” of Facebook
friends to facilitate the application of these privacy settings. Facebook accounts also
include other account settings that users can adjust to control, for example, the types of
notifications they receive from Facebook.

13. Facebook users can create profiles that include photographs, lists of
personal interests, and other information. Facebook users can also post “status” updates
about their whereabouts and actions, as well as links to videos, photographs, articles, and
other items available elsewhere on the Internet. Facebook users can also post information
about upcoming “events,” such as social occasions, by listing the event’s time, location,
host, and guest list. In addition, Facebook users can “check in” to particular locations or
add their geographic locations to their Facebook posts, thereby revealing their geographic
locations at particular dates and times. A particular user’s profile page also includes a
“Wall,” which is a space where the user and his or her “Friends” can post messages,
attachments, and links that will typically be visible to anyone who can view the user’s
profile.

14. Facebook allows users to upload photos and videos. It also provides users
the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a user is
tagged in a photo or video, he or she receives a notification of the tag and a link to see the
photo or video. For Facebook’s purposes, the photos and videos associated with a user’s
account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged
in them. .

15. | Facebook users can exchange private messages on Facebook with other

users. These messages, which are similar to e-mail messages, are sent to the recipient’s

AFFIDAVIT OF Steve Meyer - 5 oot bag ae een est0
ACIFIC AVENUE, |
USAO 2017R01238 TACOMA, WASHINGTON 98402 |

(253) 428-3800
Oo eo IN DH FP WY NO

NO NO WH HN NY NV KY NY HN KR HF HR HR S| S| SF SE S|
oN NHN UO PW NYO KH COD OBO MH nH HD Nn FBP WW NY | OS

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 7 of 27

“Inbox” on Facebook, which also stores copies of messages sent by the recipient, as well
as other information. Facebook users can also post comments on the Facebook profiles
of other users or on their own profiles; such comments are typically associated with a
specific posting or item on the profile. In addition, Facebook has a Chat feature that
allows users to send and receive instant messages through Facebook. These chat
communications are stored in the chat history for the account. Facebook also has a Video
Calling feature, and although Facebook does not record the calls themselves, it does keep
records of the date of each call.

16. Ifa Facebook user does not want to interact with another user on Facebook,
the first user can “block” the second user from seeing his or her account.

17. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

18. | Each Facebook account has an activity log, which is a list of the user’s
posts and other Facebook activities from the inception of the account to the present. The
activity log includes stories and photos in which the user has been tagged, as well as
connections made through the account, such as “liking” a Facebook page or adding
someone as a friend. The activity log is visible to the user but cannot be viewed by
people who visit the user’s Facebook page.

19. Facebook Notes is a blogging feature available to Facebook users, and it
enables users to write and post notes or personal web logs (“blogs”), or to import their
blogs from other services, such as Xanga, LiveJournal, and Blogger.

20. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s
access or use of that application may appear on the user’s profile page.

21. Some Facebook pages are affiliated with groups of users, rather than one
individual user. Membership in the group is monitored and regulated by the

administrator or head of the group, who can invite new members and reject or accept

AFFIDAVIT OF Steve Meyer - 6 UNITED STATES ATTORNEY
‘ACIFIC AVENUE, SUITE
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Oo NI HD OH HP WW NY

BO LPO BP DH KN BD KN KR NO eR
on KN UO BR WN YK COD OO FA DA Nn BP WY NY —= S&C

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 8 of 27

requests by users to enter. Facebook can identify all users who are currently registered to
a particular group and can identify the administrator and/or creator of the group.
Facebook uses the term “Group Contact Info” to describe the contact information for the
group’s creator and/or administrator, as well as a PDF of the current status of the group
profile page.

22. Facebook uses the term “Neoprint” to describe an expanded view of a given
user profile. The “Neoprint” for a given user can include the following information from
the user’s profile: profile contact information; News Feed information; status updates;
links to videos, photographs, articles, and other items; Notes; Wall postings; friend lists,
including the friends’ Facebook user identification numbers; groups and networks of
which the user is a member, including the groups’ Facebook group identification
numbers; future and past event postings; rejected “Friend” requests; comments; gifts;
pokes; tags; and information about the user’s access and use of Facebook applications.

23. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of
the action, and the user ID and IP address associated with the action. For example, if a
user views a Facebook profile, that user’s IP log would reflect the fact that the user
viewed the profile, and would show when and from what IP address the user did so.

24. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number).
In some cases, Facebook users may communicate directly with Facebook about issues
relating to their accounts, such as technical problems, billing inquiries, or complaints
from other users. Social networking providers like Facebook typically retain records

about such communications, including records of contacts between the user and the

AFFIDAVIT OF Steve Meyer - 7 UNITED STATES ATTORNEY
USAO 2017R01238 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800

 
 

Co me IND WH SP WD NY

NO NYO HO NH NH HN NV NH NO BR SK HK =| =| | EF Se Re
CDT HDR TN BP W YNHO KH OO OO fF nH KH A fF WD NY KK SO

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 9 of 27

provider’s support services, as well as records of any actions taken by the provider or
user as a result of the communications.

25. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information. I believe such information is likely to
constitute evidence of the drug trafficking crimes currently under investigation.

| SUMMARY OF PROBABLE CAUSE

26. The information set forth in this Affidavit consists of information I have
gathered and observed firsthand through the course of this investigation to date, as well
as information relayed to me by other law enforcement personnel, my review of law
enforcement reports, interviews of witnesses, and my review and analysis of toll records.
Since I am submitting this Affidavit for the limited purpose of obtaining authorization to
search SUBJECT ACCOUNT 11 as described herein, I have not included every fact
known to me concerning this investigation. I have set forth only the facts that I believe
are essential to establish the necessary foundation for the issuance of such warrant.
Background Information Regarding Investigation

27. Agents are investigating a drug trafficking organization (DTO) in Western
Washington they believe the CASTROs (the user(s) of SUBJECT ACCOUNT 11) and
their associates are operating. The CASTRO DTO predominantly is involved in the
trafficking of fentanyl-laced imitation oxycodone pills, heroin (of differing purity), and
crystal methamphetamine.

28. This investigation started as a local drug investigation by the Bremerton
Police Department in August 2017. A confidential source (CS1) agreed to cooperate with
law enforcement in exchange for judicial considerations. CS1 was arrested by members
of the Bremerton Police Department (BPD) Special Operations Group (SOG) for his/her
involvement in drug trafficking. CS1 cooperated with SOG and provided them with

information about a group of Mexican drug traffickers who were distributing large

AFFIDAVIT OF Steve Meyer - 8 Na a“ Ae eee y00
ACIFIC AVENUE,
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
50 Om ID nA FF WW NH

NO NO HN HO WH HW HN WN NO HK HF KH HH HF KH KF EF S|
ost NN ON BPW NY KF CO CO Fe HN HD AH BP WD NY KF &

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 10 of 27

amounts of heroin in the Puget Sound region. CS1 advised SOG that he/she had been
selling various controlled substances for several years and had been in contact with
several of the people within this group of Mexican drug traffickers, which agents have
identified as the CASTRO DTO.

29. Within that organization, CS1 connected with a prominent drug trafficker
whom the CS knew as “Juan” or “Jose.” CS1 believed the individual he/she knew as
“Juan” was the local leader of the drug distribution at that time, and was later promoted
to a larger role in the DTO. BPD Detective Jordan Ejde located a Facebook account
under the name of “Juan Andres CASTRO Valenzuela” (Subject Account 2, the target of
a prior search warrant issued by this Court)) that CS1 and other local suspected drug
dealers were associated with. Det. Ejde questioned CS1 about the account and CS1
confirmed CASTRO was the male whom he/she referred to as “Juan” or “Jose.” CS1
also showed Det. Ejde messages confirming that CASTRO had been in (then) recent
contact with the CS, using Subj ect Account 2. According to CS1 and the Facebook data
he/she provided, CS1 had been talking to CASTRO via Facebook Messenger for
purposes of making drug transactions since approximately June of 2016.

30. A review of the CS’s Facebook account showed CASTRO also contacted
CS1 from additional Facebook accounts under the names of “REBECA SPENCER”
(Subject Account 5), “ANNEL BAKER” (Subject Account 4), and “KATHERINE
THOMAS” (Subject Account 1). All three of those accounts have also been the target of
search warrants issued by this Court. A review of CS1’s phone showed CASTRO also
used Mexican phone numbers 52-668-199-4039, 52-668-248-4230, 52-668-225-5890,
and 52-668-199-5533 to communicate with CS1 via text message and voice calls.
Subject Account 1 and phone number 52-668-199-4039 were CASTRO’s most current
methods of drug related communications with CS1 (at that time).

31. Det. Ejde and Special Agent (SA) Anthony DelVecchio confirmed
CASTRO’s identity via the Washington State Department of Licensing (WADOL).
Specifically, CASTRO’s WADOL photograph matches that of the individual depicted on

AFFIDAVIT OF Steve Meyer - 9 UNITED STATES ATTORNEY
ACIFIC AVENUE, SUITE
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Fe NIN NH Hn FR W YN =

NO NO NO WHO N NY WD N NO KF YK KF YF FE RFE EEO ee
oD NOH BP WHO NY KH CO Oo FH HD NH FP WN | &

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 11 of 27

Subject Account 2. Furthermore, according to a law enforcement database, CASTRO
was involved as a suspected “cell head” for heroin distribution in the Everett area during
a DEA investigation that took place in 2012. SA DelVecchio researched this prior DEA
case and found that CASTRO was, in fact, the primary target of investigation within that
case.

32. Based on how CASTRO first interacted with CS1, I believe CASTRO used
Subject Account 2 for initially contacting his suspected drug redistributors/customers.
When CASTRO first contacted the CS via Facebook Messenger, he used Subject
Account 2. After a brief introduction utilizing Subject Account 2, CASTRO switched
over to a more discrete account(s), e.g., Subject Account 4 and/or Subject Account 5, for
the actual organizing of the suspected drug transactions. I believe that by having a
picture of himself [CASTRO] as the account user for Subject Account 2, it helped his
redistributors/customers recognize him in addition to him building a rapport with them.

33. CASTRO used Subject Account 1, Subject Account 2, Subject Account 4,
Subject Account 5 , and an account under the name “ALISSA KEYSER” (Subject
Account 6, also the target of a search warrant issued by this Court), as well as various
telephone numbers, to set up drug deals with CS1.

34. C81 conducted seven controlled buys of suspected heroin from the
CASTRO DTO and was able to introduce an undercover DEA agent (UC) to the
CASTRO DTO towards the end of 2017. Unfortunately, CS1 was battling heroin
addiction for most of the time he/she was working with agents and admitted to obtaining
personal use quantities of heroin from the CASTRO DTO during and after some of the
controlled purchases. Following a brief period in rehabilitation/treatment, CS1 relapsed
into heroin use in the spring of 2018. In May 2018, local police arrested CS1 and
charged him/her with residential burglary (felony) and driving with a suspended or
revoked license (misdemeanor). SOG deactivated CS1 in May 2018 due to CS1’s
substance abuse issues. However, agents found CS1’s information to be reliable during

the time agents utilized him/her to gather information.

AFFIDAVIT OF Steve Meyer - 10 UNITED STATES ATTORNEY
, A ‘
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Oo tI NH DH FP WD NO —

NO NO HO NY NHN WN. WN NO NO | Be Be RRR RE Re
on DH ON BPW NY K& CO OBO FN HD HT FH WW NY KS ©

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 12 of 27

35.  CS1’s criminal history includes a felony conviction for
Manufacture/Deliver a Schedule I/II Narcotic in 2013, gross misdemeanor convictions
for Third Degree Malicious Mischief and First Degree Criminal Trespass in 2018, Fourth
Degree Assault in 2015, and Third Degree Malicious Mischief in 2011, as well as
misdemeanor convictions for Second Degree Criminal Trespass and Possession of Drug
Paraphernalia in 2018, and Third Degree Driving With a Suspended or Revoked License
in 2018 and 2008, Indecent Exposure in 2013, and Third Degree Malicious Mischief in
2006.

Undercover Controlled Purchases Utilizing Subject Account I

36. Inearly November 2017, SOG provided DEA agents, including an
undercover agent (the UC) with the various phone numbers and Facebook accounts they
believed CASTRO and one of the DTO couriers used for drug trafficking purposes.

37. On November 14, 2017, CS1 sent the UC an invitation to join a group
Facebook Messenger chat session, which linked the UC in communication with Subject
Account 1. CASTRO and the UC then engaged in conversation regarding CASTRO’s
pricing for heroin. On November 16, 2017, agents conducted an undercover purchase of
heroin from CASTRO (through one of the DTO’s couriers) in Tacoma, Washington. The
UC contacted CASTRO on 52-668-199-4039 (Target Telephone 1 or TT1) and through
Subject Account 1 prior to this transaction in order to facilitate the meeting. After the
UC met with the courier and the transaction was completed, agents transported the
suspected heroin to the DEA Tacoma Resident Office where it was weighed at
approximately 87.4 gross grams.

38. On November 27, 2017, the UC received a text message from CASTRO
(TT1). During this conversation, the UC and CASTRO discussed a future drug
transaction for four ounces of heroin that would later occur on November 30, 2017. On
November 30, the UC again met with the DTO’s courier, this time in Federal Way,
Washington. Prior to the controlled buy, the UC initiated a Facebook Messenger

conversation with CASTRO through Subject Account 1. Using Subject Account 1,

AFFIDAVIT OF Steve Meyer - 11 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
 

oOo fe IN DBD OH FR WH NY

NY wo NO HO ND HN HD NV NY HH HF KF KK KF RF Re RE Se
oN KN ON PSP WO NY KH DOD CO FPN HKD A BW NY | &

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 13 of 27

CASTRO told the UC that he changed the meet location from the Tacoma Mall to
Federal Way, Washington. After the UC arrived at the new meeting location, he/she
received two calls from CASTRO. Of note, Facebook Messenger has telephone call
capabilities as well as video chat. The first phone call came through Facebook
Messenger under Subject Account 1, and the second call came from TT1.

39. | The courier eventually arrived in at the new meeting location, and the UC
and the courier completed the transaction. Agents transported the suspected heroin to the
TRO where it was weighed at approximately 136.1 gross grams. Shortly after the UC
and the courier parted ways, CASTRO sent a large “thumbs up” graphic to the UC via
Subject Account 1, indicating a successful drug transaction.

40. On December 15, 2017, at 11:16 a.m., the UC attempted to call CASTRO
via Subject Account 1 on Facebook Messenger. CASTRO did not answer the call, but
typed a response at 11:17 a.m. In those communications and others exchanged that day,
CASTRO and the UC arranged a deal to take place in Kent, Washington.

41. At approximately 1:45 p.m., the UC observed a vehicle pull up and park
next to him. The UC exited his vehicle, got into the vehicle’s front passenger seat, and
greeted the same DTO courier who delivered the heroin to the UC during the first two
controlled buys. The UC and the courier completed their transaction, and at 1:54 p.m.,
CASTRO sent a large “thumbs up” graphic to the UC via Subject Account 1 on Facebook
messenger.

Federal Search Warrant for Subject Account 1

42. On January 3, 2018, SA Samuel Landis obtained a search warrant from the
United States District Court for the Western District of Washington for Subject Account
1, believed to be used by CASTRO in order to network and facilitate suspected drug
transactions. On January 17, 2018, during a search of the Facebook Messenger portion of
the returned warrant materials, SA Landis found numerous suspected drug conversations

between CASTRO and individuals whom agents believe, based on the content of those

AFFIDAVIT OF Steve Meyer - 12 UNITED STATES ATTORNEY
ACIFIC AVENUE,
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
 

oOo fe aT Dn FP W HY

NY WN bw HN NY NY NY NV NO KF §— | | SF FEF FE RPO Se
Co DN OW BSB WO NY K§ COD Oo Oem HD HW SF WD NY KY &

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 14 of 27

conversations and those individuals’ respective criminal histories, are his drug
redistributors/customers.

43. During a search of the “Cookies” portion of Subject Account 1, SA Landis
found Subject Account 3 and Subject Account 4 listed as accounts linked to Subject
Account 1. On February 27, 2018, he contacted Facebook Support and asked how the
accounts linked to each other, based on the data Facebook had provided. Facebook
Support staff informed him that Subject Account 1, Subject Account 3, and Subject
Account 4 were all accessed by the same electronic device (one that is capable of
accessing the World Wide Web) and under the same “cookie.” A “cookie” is a personal
identifier for a specific browser that links to particular web portal. This means CASTRO
used the same electronic device to access Subject Account 1, Subject Account 3, and
Subject Account 4. The electronic device CASTRO uses remembers his web signature or
“cookie” by storing his unique web browsing on Facebook. Anytime CASTRO reuses
the same electronic device to browse the web, e.g., Facebook, the device remembers his
web identifiers for him.

Federal Search Warrant for Subject Accounts 1 Through 6

44. On March 8, 2018, SA Landis obtained search warrants from the United
States District Court for the Western District of Washington for Subject Accounts 1
through 6, all of which he believed to be used by CASTRO in order to network and
facilitate suspected drug transactions. On March 29, 2018, during a search of the
Facebook Messenger portion of Subject Accounts 1 through 3, and 5 through 61, of the
returned warrant materials, SA Landis again found numerous suspected drug
conversations between CASTRO and individuals whom agents believe are his drug
redistributors/customers. Furthermore, during a search of the “Cookies” portion of

Subject Accounts 3 and 6, he found Subject Account 7 (registered under the name

 

1 According to the Facebook Law Enforcement Response Team, SA Landis’ historical data request for Subject
Account 4 could not be processed because Subject Account 4 no longer existed.

AFFIDAVIT OF Steve Meyer - 13 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
 

 

Oo Oo nH KH OH FS WD NY

NO wo WN NH ND NV NV NN NO &— | KF KF KF KF FEF REF
So THA mA F&F WY NY K&§ CT CO FA KH NH BP W NH KH O&

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 15 of 27

“GINA MORRIS”) listed as an account accessed by the same electronic device and under
the same “cookie” as the aforementioned accounts.

45. | When SA Landis looked at Subject Account 7’s friends list (publicly
available on Facebook) and compared it to the other Subject Accounts’ friend lists (with
the exception of Subject Account 4), he found that the accounts all had multiple friends in
common. Among the common friends were accounts that had been in contact with
Subject Account 1, Subject Account 5, and Subject Account 6 for the purposes of
organizing suspected drug transactions.

CASTRO Uses'Subject Accounts 7 and 8 to Contact CS1

46. On April 9, 2018, CASTRO contacted CS1 using Subject Account 7 to
have CS1 help him register a white 2008 Honda Accord in Washington in exchange for
“stuff,” or what SA Landis believed to be heroin. CASTRO and CS1 arranged the
vehicle registration to take place on April 10, 2018. At 10:17 a.m., CS1 electronically
shared his/her location with CASTRO and continued his/her messaging conversation with
CASTRO using Subject Account 7. In the conversation, CS1 confirmed his/her current
location with CASTRO and, about twenty minutes later, agents saw another identified
DTO courier and a previously unseen Hispanic male (later confirmed the be the DTO’s
replacement courier) arrive at CS1’s location.

47. After the registration process (and a subsequent lunch) was complete, the
couriers and CS1 met briefly in the parking lot, where the identified courier provided
CS1 with approximately 20 grams of suspected heroin. CS1 met with SA DelVecchio ©
and Det. Ejde at a secure location and provided them with the 20 grams of suspected
heroin. SA DelVecchio and Det. Ejde searched CS1 for contraband items and did not
find any items during that search. CS1 later told SA DelVecchio and Det. Ejde that the
suspected heroin was the CS’s “payment” for taking care of the vehicle registration and
insurance, as CS1 and CASTRO had discussed on April 9, 2018.

48. SA Landis obtained a warrant from the United States District Court for the

Western District of Washington for Subject Account 7 on April 19, 2018.

AFFIDAVIT OF Steve Meyer - 14 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo Oe ND Hn SP WD YN

NO NO WH LP PO KH KN DO et
eo aD DH OW FB WO NY K ODO FAD NH HBR WD NY | SO

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 16 of 27

49. On April 27, 2018, CS1 contacted agents in regards to his/her recent
contact with CASTRO. According to CS1, he/she believed CASTRO created a new
Facebook account in order to contact his suspected local drug contacts in the Western
Washington area. After agents acquired the account information from CS1, agents
located Subject Account 8 (registered under the name “CHRIS HOLDFORD”) on
Facebook and, during a search of Subject Account 8’s publicly available friends list,
found that the majority of the people listed were also on the friends lists for Subject
Accounts 1 through 7. Given this similarity between all eight Subject Accounts and
CASTRO’s use of Facebook accounts to communicate with his drug clientele (including
CS1) in order to set up drug deals, agents believe CASTRO created Subject Account 8
for the sole purpose of connecting with his suspected drug clientele in order to further his
suspected drug transactions.

50. On July 3, 2018, SA Landis obtained a search warrant from the United
States District Court for the Western District of Washington for Subject Account 8,
which he believed CASTRO used in order to network and facilitate suspected drug
transactions. On July 19, 2018, during a search of the Facebook Messenger portion of the
returned warrant materials, SA Landis did not find any messages. This was highly
unusual based on past UC interactions with CASTRO over Facebook Messenger and
information previously gathered from the returned warrant materials for Subject
Accounts | through 7. SA Landis contacted Facebook support staff via email on July 20,
2018, to find out if there were any missing materials not included in the documents
provided. Days later, he received a phone call from Facebook’s support staff. During
this call, SA Landis explained that in many of his previously authorized requests, he had
not experienced the absence of information. Facebook support staff told him the user of
Subject Account 8 may have deleted all of the conversations over Facebook Messenger.
According to Facebook’s support staff, if a Subject Account user deletes his/her
conversations over Facebook Messenger, Facebook cannot provide the information, even

if a search warrant is executed on a Subject Account. This is because Facebook simply

AFFIDAVIT OF Steve Meyer - 15 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
oOo eo SI HD UH FP WD NY

NO NH NH NY NY NY NY NY NY YF FP KF FP FF rE PE ES eS
oD DN ON BW NHN KF CD OO fF HID FF WD NY KF OS

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 17 of 27

does not store deleted Facebook Messenger messages/conversations. However, with a
preservation request, Facebook can preserve materials deleted by a Subject Account user
and later produce them upon receipt of a court order (warrant). With a preservation
request, Facebook will store any deleted conversations for any Subject Account for up to
90 days for law enforcement personnel.

51. Despite the absence of Facebook Messenger materials for Subject Account
8 from the search warrant return, SA Landis did receive other data associated with the
Subject Account. Specifically, the phone number (TT20) associated with Subject
Account 8 was one agents previously identified as being used by the CASTROs. On July
10, 2018, agents conducted an undercover purchase of suspected heroin from the
CASTRO DTO, through the newest courier. The UC contacted the CASTRO brothers
(on TT20) shortly after 11:00 a.m. and asked for “2 pieces” (or 50 grams) of heroin. The
CASTROs agreed to do the deal for $2,150. The subsequent transaction between the UC
and the courier lasted less than one minute. The UC provided the courier with $2,150 of
DEA buy money and the courier provided the UC with a substance that field-tested
positive for the'presence of heroin and weighed 83.4 gross grams (with packaging).
Discovery of Subject Accounts 9 and 10

52. During the search of the “Cookies” portion of the returned warrant
materials for Subject Account 8, SA Landis found Subject Account 1, Subject Account 3,
Subject Account 6, Subject Account 7, and an account under the name “RUDY
JACKSON?” (Subject Account 9) listed as accounts accessed by the same electronic
device and under the same “cookie.” Again, this indicated a very high probability that
the same person(s) (i.e., the CASTROs) was using all of these Subject Accounts,
including Subject Account 9, since the same electronic device (i.e., computer, cell phone,
or the like) was accessing all of the accounts.

53. | When SA Landis examined Subject Account 9’s publicly available friends
list and compared it to the other Subject Accounts’ friend lists (with the exception of

Subject Account 4), he found that the accounts all had multiple friends in common.

AFFIDAVIT OF Steve Meyer - 16 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
oOo eo IN NHN OH BP WD NY

NO wo NO NN NY NY WN KN NO we RR RR RB Oe
Co ST DN On BP WH NY FH CD OBO FA KD A BW NY | OC

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 18 of 27

Additionally, agents had previously identified most of these “friends” as suspected drug
customers, further indicating the CASTROs were utilizing Subject Account 9 as a means
of connecting with their suspected drug customers.

54. On July 23, 2018, SA Landis submitted a preservation request for Subject
Account 9 in an effort to capture future suspected drug related conversations over Subject
Account 9, should the CASTROs continue their pattern of deleting Facebook Messenger
conversations as they had apparently done with Subject Account 8.

55. On August 15, 2018, SA Landis obtained a search warrant from the United
States District Court for the Western District of Washington for Subject Account 9. In
the returned materials, agents saw that Subject Account 9’s friends list included seven
individuals who had a mutual friend named “steve.larson.750983” (Subject Account 10).
Comparison of Subject Account 10’s publicly available friends list with the previous
Subject Accounts’ “friends” lists (with the exception of Subject Account 4) revealed they
all had multiple friends in common. Agents had previously identified most of these
“friends” as suspected drug customers of the CASTROs.

56. Additionally, data from the Subject Account 9 search warrant included a
Mexican telephone number, 52-668-171-2538, which agents had previously identified as
being used by the CASTROs. Based on phone toll analysis, 52-668-171-2538 was in
contact with Devon Meyer, who has consistently been on the friends lists for the Subject
Accounts discussed herein. Meyer was also included on the friends list for Subject
Account 10, further indicating the CASTROs were the users of Subject Account 10.
Initial Discovery of SUBJECT ACCOUNT I1

57. On October 12, 2018, I obtained a search warrant from the United States
District Court for the Western District of Washington for Subject Account 10, which I
believe CASTRO used in order to network and facilitate suspected drug transactions.
During a search of the “Cookies” portion of the returned warrant materials, I found
Subject Account 6, Subject Account 3, Subject Account 9, and Subject Account 10 listed

as accounts accessed by the same electronic device and under the same “cookie.” Again,

AFFIDAVIT OF Steve Meyer - 17 ata ae een
ACIFIC AVENUE, SUITE
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo Oo HN HD UW FP WY NO

NO wBo NO NY NY WN NY NV NO KF HS Fe HF KF ESE Ee ESE SE
ont KN ON BSB BRO NY KH CO OBO FH HD NH SP WD NY KK SC

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 19 of 27

this indicates a very high probability that the same person(s) (i.e., the CASTROs) was
using all of these Subject Accounts, including Subject Account 10, since the same
electronic device (i.e., computer, cell phone, or the like) was accessing all of the
accounts.

58. | When] examined Subject Account 10’s friends list and compared it to the
other Subject Accounts’ friend lists, I found that the accounts all had multiple friends in
common. Agents had previously identified most of these “friends” as suspected drug
customers, further indicating the CASTROs were utilizing Subject Account 10 as a
means of connecting with their suspected drug customers.

59. A search of one customer’s publicly available friends list showed he was
also friends with “TOM RYAN” (SUBJECT ACCOUNT 11). Agents looked at the
publicly available Facebook friends list for SUBJECT ACCOUNT 11, and saw that eight
of the ten friends had been identified in previous Subject Accounts as drug customers of
the CASTRO DTO.

Search Warrant for SUBJECT ACCOUNT 11 (TOM RYAN)

60. On November 9, 2018, the Honorable David W. Christel, Unites States
Magistrate Judge for the Western District of Washington, authorized a search warrant for
SUBJECT ACCOUNT 11.” Agents received historic information from SUBJECT
ACCOUNT 11 on November 28, 2018. The historic information included a number of
drug related conversations with “friends” of SUBJECT ACCOUNT 1 1, including
previously identified DTO customers Jamie Whitttal, Joe Stanley, and Charles Joslyn. A
federal Grand Jury indicted Joslyn in December 2018 for his drug trafficking activities
with the DTO. ‘Joslyn has since entered a guilty plea and is set to be sentenced on August
1, 2019. Joslyn’s Facebook chat with SUBJECT ACCOUNT 11 indicated that Joslyn

had lost all his big suppliers in the area, but did not have the money to start out on his

 

2 This Affidavit and Application thus seek information from SUBJECT ACCOUNT 11 created since November 9,
2018.

AFFIDAVIT OF Steve Meyer - 18 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
oOo eo Sa HN NH BW NY

BO po NO NY NY NY HY NO NO HH] | | | FF RP Se Ee eS
Oo nN NN OH SP WY NY KH OF CO DAH WT FP WW NY KF OS

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 20 of 27

own. Joslyn went on to say that he was living in “Bonney lake at my girl’s house.”
CASTRO responded by asking if Joslyn wanted to start with “half (12g)” and requested
an address. Joslyn sent his girlfriend’s 8422 214th Ave. E, Bonney Lake, Washington,
address. Later that day, at 11:54 am, GPS tracking data indicated that the DTO courier
traveled to the 8422 214th Ave. E, Bonney Lake, Washington, residence and stopped for
less than five minutes.

Discovery of Subject Account 13

61. Between December 5, 2018 and December 7, 2018, agents executed federal
arrest and search warrants targeting the CASTRO DTO that resulted in more than 40
federal arrests, including multiple “friends” from Subject Accounts like Charles Joslyn.

62. Inearly January 2019, believing that the DTO had reconstituted itself and
was again operating in Western Washington, agents attempted to identify a new Subject
Account by analyzing known “friends” from previous Facebook accounts the DTO used.
As a result, agents identified “larry.holton.1612” (Subject Account 13).

63. On March 12, 2019, the Honorable Theresa L. Fricke, Unites States
Magistrate Judge for the Western District of Washington, authorized a search warrant for
Subject Account 13. Agents received historic information from Subject Account 13 on
March 27, 2019. The historic information confirmed CASTRO had searched on
Facebook for his associates arrested in December 2018, and had communicated with a
couple of customers from previous Subject Accounts.

SUBJECT ACCOUNT 11 (Tom Ryan) Re-evaluated

64. Between March and May 2019, agents conducted periodic searches of the
publicly available portions of SUBJECT ACCOUNT 11 and Subject Account 13. Agents
determined that SUBJECT ACCOUNT 11 was continuing to add “friends,” and appeared
to be in use, whereas, Subject Account 13 showed little activity and was likely not an
account the CASTROs were using. On May 2, 2019, agents arrested an individual
known to be associated with the DTO. This individual told agents the CASTRO DTO

AFFIDAVIT OF Steve Meyer - 19 a een sone G00
Al VE 2
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Oo yt DH UN FP WY NY YS

NO BO NH WH ND ND HYD NN NO eH KR Re KF KF Fe FF KS
oO NT DN UW FP WH NY KH DT OO FBI HD HN BPW NY KF S&S

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 21 of 27

did not have a new Facebook page, and was still using an account in the name “Tom
Ryan,” i.e., SUBJECT ACCOUNT 11.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

65. anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular Title 18, United States Code, Sections 2703(a), 2703(b)(1)(A)
and 2703(c)(1)(A), by using the warrant to require Facebook to disclose to the
government copies of the records and other information (including the content of
communications) particularly described in Section I of Attachment B. Upon receipt of
the information described in Section I of Attachment B, government-authorized persons
will review that information to locate the items described in Section II of Attachment B.

66. As indicated in the Motion for Nondisclosure and Motion to Seal that
accompany this Affidavit, the government requests, pursuant to the preclusion of notice
provisions of Title 18, United States Code, Section 2705(b), that Facebook be ordered not
to notify any person (including the subscriber or customer to which the materials relate)
of the existence of this warrant for such period as the Court deems appropriate. The
government submits that such an order is justified because notification of the existence of
this Order would seriously jeopardize the ongoing investigation. Such a disclosure would
give the subscriber an opportunity to destroy evidence, change patterns of behavior,
notify confederates, or flee from prosecution. Notifying our targets of the existence of
this investigation will likely cause them to destroy evidence, flee the jurisdiction, or alter
their methods, thus making it more difficult to dismantle the organization effectively.
Notice also could put the CS, UC, and agents working with them in danger

67. lam further respectfully requesting that this Court issue an order sealing all
papers submitted in support of this application, including the application and search
warrant, until such dates as provided in the proposed Order. I believe that sealing this
document is necessary because the items and information to be seized are relevant to an

ongoing investigation. Premature disclosure of the contents of this Affidavit and related

AFFIDAVIT OF Steve Meyer - 20 ON Paw sae eee
ACIFIC AVENUE, SUITE
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
oOo Oo SH DN mH BW YN

NO WN NY WH NY NY WD NN NO KF KH HF HF KF HF FEF FEO
Co aD DN OA BR WwW NY KH CO OO FADD NH BW VY KY OS

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 22 of 27

documents may have a significant and negative impact on the continuing investigation
and may severely jeopardize its effectiveness.
COMMON CHARACTERISTICS OF DRUG TRAFFICKERS

68. Based on my training and experience, including experience obtained
through participation in this and other investigations involving the distribution of
controlled substances, including those targeting long-term conspiracies responsible for
the distribution of controlled substances, and based upon my consultation with other
experienced law enforcement agents and officers, I know that:

a. Drug trafficking conspiracies, especially those involving large amounts of
narcotics and interstate shipments, usually take place over several months or years, and
continue to operate even when enforcement activity results in arrests and/or seizures of
drugs and/or money.

b. Those involved in the distribution of illicit drugs often communicate by
telephone in connection with their illegal activities in order to set up meetings with
coconspirators, conduct drug transactions, or to arrange for the transportation drugs or
drug proceeds.

CONCLUSION

69. Based upon the information which has been uncovered during the course of
this investigation, and on the advice, experience, knowledge of other agents and officers
involved in this investigation, I believe these facts establish probable cause to conclude
that SUBJECT ACCOUNT 11 has been used, and will continue to be used, to facilitate

violations of the Controlled Substances Act, specifically

//

//

//
AFFIDAVIT OF Steve Meyer - 21 UNITED STATES ATTORNEY
USAO 2017R01238 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800

 
oOo eo HNN On F&F W NY

NO wo NHN WH HPO WN NY NN NO HK HF KF HF FEF FE FEF Ee eS
eo SD NO ON BP WH NY K§ OO OO CNN HD AD FP WH NY & &

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 23 of 27

distribution of narcotics, conspiracy, and related offenses in the Western District of

Washington, and elsewhere, in violation of the Controlled Substances Act, Title 21,

United States Code, Sections 841 and 846.
: J FO

STEVE MEYER,
Special Agent
Drug Enforcement Administration

Subscribed and sworn to before me this ZL Mey of May, 2019.

Wl [iaieg

DAVID W. CHRISTEL
UNITED STATES MAGISTRATE JUDGE

AFFIDAVIT OF Steve Meyer - 22 ee a conn 00
‘A VENUE,
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
oO eo ND ON BP WY NO

NY PO NY HO HN WH HP KN NOR we Se
oT NN OH FF WD NO KH CO OF HT DH SF WYN YF &

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 24 of 27

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the following account,
identified by Facebook user ID: 100029718583930 (SUBJECT ACCOUNT 11), for all
such information that is stored at premises owned, maintained, controlled, or operated by
Facebook, a company headquartered in Menlo Park, California. This warrant is limited

to information created after November 9, 2018.

AFFIDAVIT OF Steve Meyer - 23 UNITED STATES ATTORNEY

1201 PAcIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
Oo eo ITH HH SP WY YN —

N NBO HN NH ND HN ND ND NY KF HF KY FF KF FPF FF S|
oN DN ON HBR W NYO KK DT OO fH nH A BP WY NY | O&

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 25 of 27

ATTACHMENT B
Particular Things to be Seized

L Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook, including any messages, records, files, logs,

or information that have been deleted but are still available to Facebook, or have been

preserved pursuant to a request made under Title 18, United States Code, Section 2703(f),

Facebook is required to disclose the following information to the government for the user
IDs listed in Attachment A (SUBJECT ACCOUNT 11):
A. The following information about the customer or subscriber of SUBJECT

ACCOUNT 11:

(a)

All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses,
Facebook passwords, Facebook security questions and answers, physical
address (including city, state, and zip code), telephone numbers, screen

names, websites, and other personal identifiers.

(b)  Allactivity logs for SUBJECT ACCOUNT 11, and all other documents
showing the user’s posts and other Facebook activities;

(c) All photos and videos in their original format, including EXIF information
(metadata), uploaded by that user ID and all photos and videos in their
original format, including EXIF information (metadata), uploaded by any
user that have that user tagged in them;

(d) All other records of communications and messages made or received by the
user, including all private messages, chat history, calling history, and
pending “Friend” requests;

(ec) All “check ins” and other location information;

(f)  AILIP logs, including all records of the IP addresses that logged into
SUBJECT ACCOUNT 11;

AFFIDAVIT OF Steve Meyer -24 UNE STATES ATTORNEY

TACOMA, WASHINGTON 98402
(253) 428-3800
 

Oo Se HN NH NH FP W NY

DO WO LPO HN NY DN BD NO HNO rm
ont HN ON BPW HY KH CD O Fen HD HT FP W NO KK SO

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 26 of 27

(g) All past and present lists of friends created by SUBJECT ACCOUNT 11;
(h) All records of Facebook searches performed by SUBJECT ACCOUNT 11;
(i) The length of service (including start date);

(j) | The means and source of payment for such service (including any credit
card or bank account number) and billing records;

(k) All records pertaining to communications between Facebook and any
person regarding the user or the user’s Facebook account, including
contacts with support services and records of actions taken;

(1) Names (including subscriber names, Facebook user IDs, and screen
names);

(m) Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

(n) Local and long distance telephone connection records;

(0) Linked accounts; and

(p) | Telephone or instrument numbers or identities (including MAC addresses).

. All records and other information (not including the contents of communications)

relating to SUBJECT ACCOUNT 11, including:

(a)

(b)

(c)

Records of user activity for each connection activity for each connection
made to or from SUBJECT ACCOUNT 11, including log files; messaging
logs; the date, time, length, and method of connections; data transfer
volume; user names; and source and destination of Internet Protocol
addresses;

Information about each communication sent or received by SUBJECT
ACCOUNT 11, including the date and time of the communication, the
method of the communication (such as source and destination email
addresses, IP addresses, and telephone numbers); and

Records of any Facebook accounts that are linked to SUBJECT
ACCOUNT 11 by machine cookies (meaning all Facebook user IDs that

AFFIDAVIT OF Steve Meyer - 25 UNITED STATES ATTORNEY
USAO 2017R01238 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

 

Oo en HD WN FF WD NY

NO NO PHO NH NHN HN PK KD KN RR RR RE RE
on TO ON BP WY NY KB COC HO FH HD UK SP WO NY FY &

 

 

Case 3:19-mj-05082-DWC Document1 Filed 05/22/19 Page 27 of 27

logged into Facebook by the same machine or device as SUBJECT
ACCOUNT 11).
II. Information to be seized by the government
All information described above in Section I that relates to the ongoing narcotics
investigation described in the Affidavit, including, for the user ID identified on
Attachment A, information pertaining to the following matters:

(a) Any content including e-mails, messages, texts, photographs (including
metadata), videos (including metadata), visual images, documents,
spreadsheets, address lists, contact lists or communications of any type
which could be used to identify the user and or their location.

(b) Records relating to who created, used, or communicated with the user ID,
including records about their identities and whereabouts.

(c) All subscriber records associated with SUBJECT ACCOUNT 11, including
names, addresses, local and long distance telephone connection records, or
records of session times and durations, length of service (including start
date) and types of service utilized, telephone or instrument number or other
subscriber number or identity, including any temporarily assigned network
address, and means and source of payment for such service including any
credit card or bank account number.

(d) Any and all other log records, including IP address captures, associated
with SUBJECT ACCOUNT 11; and

(e) Any records of communications between Facebook and any person about
issues relating to the account, such as technical problems, billing inquiries,
or complaints from other users about SUBJECT ACCOUNT 11. This is to
include records of contacts between the subscriber and the provider’s
support services, as well as records of any actions taken by the provider or

subscriber as a result of the communications.

AFFIDAVIT OF Steve Meyer - 26 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
